NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                        SUPERIOR COURT OF NEW JERSEY
                                        APPELLATE DIVISION
                                        DOCKET NO. A-4922-15T4

STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

SHANNON FIELD,

          Defendant-Appellant.
___________________________________

              Submitted October 18, 2017 – Decided November 13, 2017

              Before Judges Alvarez and Geiger.

              On Appeal from the Superior Court of New
              Jersey,   Law  Division,    Somerset County,
              Indictment No. 13-04-00205.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Cody T. Mason, Assistant Deputy
              Public Defender, of counsel and on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Sara M. Quigley,
              Deputy Attorney General, of counsel and on the
              brief).

PER CURIAM

        Defendant    Shannon    Field    appeals    from   his   conviction        and

sentence for second-degree possession of a weapon during a drug

offense, N.J.S.A. 2C:39-4.1, and third-degree possession with
intent   to   distribute     marijuana,    N.J.S.A.   2C:35-5(a)(1)    and    -

5(b)(11).     We affirm his convictions, vacate his sentence in part,

and remand.

                                      I.

     The following facts are largely taken from the suppression

motion hearing testimony of Bridgewater Township Police Department

Officers Anthony DiGraziano and Kevin Florczak. No other witnesses

testified.

     On March 20, 2013, at approximately 7:00 p.m., anti-crime

team undercover officers DiGraziano and Florczak were parked in

an unmarked police vehicle in the parking lot of the Days Inn on

Route 22 in Bridgewater.       The officers were working an anti-crime

detail   to    investigate    drug    trafficking     and   distribution     in

response to recent violent crimes at the hotel.             They observed a

Ford Taurus park in a designated "No Parking Fire Zone" at the

rear of the hotel complex.           The officers pulled their unmarked

vehicle behind the Taurus, exited, and approached the Taurus.

Officer Florczak walked to the driver's side and Officer DiGraziano

went to the passenger's side.

     While investigating why the three passengers of the Taurus

were illegally parked in the fire zone, a black Mazda pulled up

and parked within five feet of the driver's side of the Taurus.

According to Officer DiGraziano, the driver of the Mazda was

                                       2                              A-4922-15T4
staring    at    the   officers   and       the    Taurus.   Because    they   were

investigating      the    occupants    of    the    Taurus   for    possible   drug

activity, the close proximity of the Mazda made the officers

nervous    and    uncomfortable.        As    a    result,   Officer    DiGraziano

identified himself as a police officer to the driver of the Mazda,

later identified as defendant, and gestured with his hand to leave

the area.       Officer DiGraziano also yelled at defendant that there

was a police investigation and he should leave.

     When defendant failed to leave the area, Officer DiGraziano

approached the Mazda, knocked on the passenger-side window, held

up his police badge, and again told defendant to leave the area.

As soon as defendant rolled the window down, Officer DiGraziano

detected the odor of raw, unburnt marijuana coming from inside the

vehicle.     Officer DiGraziano told defendant to put his car in

park.     After getting Officer Forczak's attention, both officers

approached the driver's side of the Mazda.

     When       Officer   DiGraziano     told      defendant   he    smelled    raw

marijuana, defendant said he had smoked marijuana before coming

to the Days Inn.       When Officer DiGraziano told him he smelled raw,

unburnt marijuana, defendant retrieved and handed him a bag of

green vegetation from his pants pocket, which later field-tested

positive for marijuana.        The bag was secured in the police vehicle

and backup was requested to help handle the Mazda.                     Once backup

                                         3                                 A-4922-15T4
arrived,    Officers     DiGraziano       and   Florczak     finished     their

investigation and search of the Taurus, ultimately releasing that

car.

       After defendant exited the vehicle, Officer Florczak walked

around the Mazda and smelled a strong, overpowering odor of raw

marijuana coming from inside the vehicle.            He also observed a bag

on the rear seat.      Officer Florczak asked defendant whose vehicle

he was driving and what he was doing there.            Defendant responded

that it was a rental car, rented by a friend he could not identify,

and that he was visiting his girlfriend who was visiting her cousin

at the Days Inn.

       Defendant was arrested for possession of marijuana under

fifty grams for the marijuana he had voluntarily turned over.                   A

search incident to arrest revealed $995 in cash in his front

pockets.   When the officers asked defendant for consent to search

his vehicle, he refused.       The officers then called for a drug

sniffing   canine   to   perform   an     exterior   sniff   of   the    Mazda.

Although the testimony of the officers did not include describing

the canine's examination of the results thereof, the trial court

made the following findings:

           A K-9 unit was requested to perform an
           exterior sniff of the Defendant's vehicle for
           narcotics and Captain Tim Pino arrived on
           scene with K-9 Dano.       Dano indicated a


                                      4                                 A-4922-15T4
              positive hit for narcotics on the rear hatch
              of the vehicle and passenger side front door.

The vehicle was then impounded while the officers applied for a

search warrant.      According to the motion judge, the search warrant

application was based upon both the facts outlined above and

defendant's     criminal   history,   which    includes   distribution      of

narcotics and vehicles that contain hidden compartments.1

         A search warrant was obtained and executed the next day.         The

search of the vehicle revealed a 9mm handgun, hollow-nose bullets,

a high capacity seventeen-round magazine, two sandwich-sized bags

of marijuana, two gallon-sized bags of marijuana, and several

hypodermic syringes.

         Defendant was indicted for second-degree unlawful possession

of   a    handgun,   N.J.S.A.   2C:39-5(b)    (count   one);   second-degree

possession of a firearm during a drug offense, N.J.S.A. 2C:39-4.1

(count two); third-degree possession with intent to distribute

marijuana, N.J.S.A. 2C:35-5(a)(1) and -5(b)(11) (count three);

fourth-degree possession of a large capacity magazine, N.J.S.A.

2C:39-3(j); and fourth-degree possession of hollow-nose bullets,

N.J.S.A. 2C:39-3(f).




1
   The record on appeal does not include a copy of the search
warrant affidavit.

                                      5                              A-4922-15T4
       Defendant moved to suppress the evidence seized from his car.

The trial court conducted a testimonial suppression hearing and

issued    a   seventeen-page        written      opinion     and   order       denying

defendant's suppression motion.           The judge found that the officers

had a reasonable suspicion that defendant was engaging in criminal

activity when they smelled the unburnt marijuana.                        She further

found that the brief detention that followed to further question

defendant was lawful.       The judge also found that the officers had

probable cause to arrest defendant for possession of marijuana

when   he,    without    being   asked    to,    turned    over    the    baggie      of

marijuana.      The judge concluded the police were then permitted to

conduct a search incident to arrest and seize the currency.

       The judge also found that the search of defendant's car was

authorized by a valid search warrant based on adequate probable

cause including plain smell, visual observations, defendant's

prior history, and the canine hit on the vehicle.

       Following the denial of his suppression motion, defendant

entered into a plea agreement.                Defendant pled guilty to counts

two and three in exchange for a recommended sentence of a five-

year   prison    term,    subject    to   a     three-year    period      of    parole

ineligibility on count two, to run consecutive to a flat three-

year prison term on count three.              The parole ineligibility period

was mandated by the Graves Act, N.J.S.A. 2C:43-6.                   The sentences

                                          6                                    A-4922-15T4
were to run consecutively pursuant to N.J.S.A. 2C:39-4.1(d).         The

plea agreement also provided for the dismissal of counts one,

four, and five, two disorderly persons offenses, and a motor

vehicle offense.

     A different judge conducted the sentencing hearing on May 13,

2016.   Defense counsel requested that defendant be granted a six-

month delay in reporting date to commence serving his prison term

to allow defendant to undergo ongoing surgical treatment for severe

diabetic retinopathy in both eyes.     According to a letter from his

treating physician, defendant was scheduled to undergo retinal

surgery on his right eye on May 18, 2016.

     The sentencing judge found the following aggravating factors

applied:   three, the risk that defendant would commit another

offense, N.J.S.A. 2C:44-1(a)(3); seven, that defendant committed

the offenses for pecuniary gain, N.J.S.A. 2C:44-1(a)(7); and nine,

the need to deter defendant and others from violating the law,

N.J.S.A. 2C:44-1(a)(9).     Finding no mitigating factors, the judge

concluded that the aggravating factors outweighed the non-existent

mitigating factors.

     Without   expressing    any   reason   for   deviating   from   the

recommended sentence, the sentencing judge imposed two concurrent

five-year sentences, with each being subject to a three-year period

of parole ineligibility.      Appropriate fines and penalties were

                                   7                            A-4922-15T4
also imposed.   Counts one, four, and five, two disorderly persons

offenses, and one motor vehicle offense were dismissed.     The trial

court declined to postpone defendant's reporting date and remanded

him to the jail to begin serving his sentence.

     Defendant raises the following points on appeal:

          POINT I

          THE MOTION TO SUPPRESS SHOULD HAVE BEEN
          GRANTED BECAUSE THE OFFICERS DID NOT HAVE
          REASONABLE SUSPICION WHEN THEY INITIALLY
          STOPPED FIELD IN THE HOTEL PARKING LOT.

          POINT II

          THE MOTION TO SUPPRESS SHOULD HAVE BEEN
          GRANTED BECAUSE THE OFFICERS DID NOT HAVE A
          LEGAL BASIS TO FURTHER DETAIN OR ARREST FIELD
          WITHOUT ATTEMPTING TO DETERMINE WHETHER HIS
          POSSESSION OF MARIJUANA WAS IN FACT ILLEGAL.
          (Not Raised Below).

          POINT III

          IF THE CONVICTIONS ARE NOT REVERSED, THE
          MATTER SHOULD BE REMANDED FOR RESENTENCING
          BECAUSE THE COURT BASED THE SENTENCES ON
          UNSUPPORTED   AND    UNEXPLAINED   SENTENCING
          FACTORS, FAILED TO RECOGNIZE ITS ABILITY TO
          SEEK A LOWER SENTENCE, AND IMPOSED AN ILLEGAL
          PERIOD OF PAROLE INELIGIBILITY.

          A.    The Sentencing Court Did Not Explain the
                Basis for Its Unsupported Aggravating
                Factor Findings and Failed to Find Clear
                Mitigating Factors, Thereby Requiring a
                Remand for Resentencing on Count Three
                and Consideration of Whether to Downgrade
                Count Two to a Third-Degree Offense. [Not
                Raised Below In Part].


                                 8                            A-4922-15T4
            B.     The Interests of Justice Require a Remand
                   to Allow Field to Seek a Sentencing
                   Waiver on the Count Two Mandatory Minimum
                   in Light of the Sentencing Court's
                   Apparent Desire to Impose a Lower
                   Sentence, the Prosecutor's Violation of
                   Binding Guidelines, and Field's Lack of
                   Criminal History and Serious Health
                   Problems. [Not Raised Below].

            C.     The Sentencing Court Imposed an Illegally
                   Long Period of Parole Ineligibility on
                   Count Three.

                                     II.

      Defendant argues that the police officers did not have a

reasonably articulable suspicion to warrant a field inquiry.                He

further argues that the officers lacked a valid basis to conduct

a subsequent brief investigatory detention.           We disagree.

      Officer DiGraziano was not effecting a "stop" of defendant

when he approached defendant's vehicle to tell him to leave the

scene of an active police investigation of different individuals

in a different car.       Defendant had already parked his vehicle in

a no parking fire zone only five feet from the Taurus that was the

subject of the investigation.        Telling defendant to leave the area

was   not   a    stop,   field   inquiry,   or   investigatory   detention.

Therefore, the officers were not required to have a reasonably

articulable suspicion that defendant was committing an offense at

that point.



                                      9                              A-4922-15T4
     Despite being directed to leave the area, defendant did not

drive away.    Officer DiGraziano acted reasonably in walking over

to defendant's vehicle to direct defendant for the second time to

leave the area.   By doing so, the officers were not attempting to

detain defendant in any way.      On the contrary, they were trying

to do the exact opposite — to get defendant to leave the area

because they were concerned by his close proximity to the vehicle

and individuals they were investigating.    Police officers have the

authority to control the scene of an investigation and stop others

from interfering or obstructing that investigation.     See State v.

Sloane, 193 N.J. 423, 430 (2008).        The officers had not yet

subjected defendant to a field inquiry, investigative detention,

or arrest for Fourth Amendment purposes.

     Defendant's reliance on our Supreme Court's recent opinion

in State v. Rosario, 229 N.J. 263 (2017), is misplaced.    The facts

in Rosario are clearly distinguishable. Rosario involved "a person

sitting in a lawfully parked car outside her home who suddenly

finds herself blocked in by a patrol car that shines a flood light

into the vehicle, only to have the officer exit his marked car and

approach the driver's side of the vehicle."       Id. at 273.     The

Court concluded that the defendant "would not reasonably feel free

to leave."    Ibid.   The Court explained that "such police activity

reasonably would, and should, prompt a person to think that she

                                  10                         A-4922-15T4
must stay put and submit to whatever interaction with the police

officer was about to come."    Ibid.       Here, the facts are the polar

opposite to those in Rosario.   Defendant injected himself into the

investigation when he arrived at the scene, parked illegally in a

fire zone, and did not leave when gestured and told to do so by

Officer DiGraziano.

     Once Officer DiGraziano smelled the odor of raw, unburnt

marijuana emanating from defendant's vehicle, he had a reasonably

articulable suspicion that defendant was committing an offense,

providing a valid basis to conduct a field inquiry and brief

investigatory detention.    When defendant admitted he had recently

smoked marijuana and voluntarily turned over a baggie of suspected

marijuana, the officers had probable cause to arrest defendant.

     Upon   defendant's   arrest,    the   officers   were   permitted   to

conduct a search incident to arrest in order to protect themselves

and to insure that evidence is not destroyed.          State v. Sims, 75

N.J. 337, 352 (1978) (citing Chimel v. California, 395 U.S. 752,

762-63, 89 S. Ct. 2034, 2040, 23 L. Ed. 2d 685, 694, reh'g denied,

396 U.S. 869, 90 S. Ct. 36, 74 L. Ed. 2d 124 (1969); State v.

Gray, 59 N.J. 563, 569 (1971)). Any evidence, contraband or weapon

found during the search incident to arrest is properly seized.

See New York v. Belton, 453 U.S. 454, 461, 101 S. Ct. 2860, 2864,

69 L. Ed. 2d 768, 775-76 (1981); State v. Mai, 202 N.J. 12, 26

                                    11                            A-4922-15T4
(2010); State v. Jefferson, 413 N.J. Super. 344, 359 (App. Div.

2010) (finding that cocaine discovered during warrantless search

incident to arrest admissible at trial).

      These facts coupled with the strong, overpowering odor of

raw, unburnt marijuana gave the officers a valid, objectively

reasonable basis to impound the vehicle and probable cause to

obtain a search warrant to search it.            The law is well-settled

that "the smell of marijuana itself constitutes probable cause

that a criminal offense ha[s] been committed and that additional

contraband might be present."          State v. Myers, 442 N.J. Super.

287, 295 (App. Div. (2015) (citations omitted), certif. denied,

224 N.J. 123 (2016).         Here, "the overwhelming smell of marijuana

emanating from the automobile gave the officer probable cause to

believe that it contained contraband."          State v. Pena-Flores, 198

N.J. 6, 30 (2009) (citing State v. Nishina, 175 N.J. 502, 515-16

(2003)), overruled by State v. Witt, 223 N.J. 409 (2015) (revising

automobile exception to search warrant requirements).

      "A search based on a properly obtained warrant is presumed

valid."   State v. Sullivan, 169 N.J. 204, 211 (2001) (citing State

v.   Valencia,   93   N.J.    126,   133   (1983)).   Defendant   has   not

demonstrated that there was no probable cause supporting the

issuance of the warrant or that the search of the vehicle was

otherwise unreasonable.        Therefore, we discern no basis to declare

                                      12                           A-4922-15T4
the warrant invalid. See State v. Marshall, 123 N.J. 1, 72 (1991),

cert. denied, 507 U.S. 929, 113 S. Ct. 1306, 122 L. Ed. 2d 694

(1993).

     The search of the vehicle revealed a 9mm handgun with hollow-

nose bullets and a high-capacity magazine, as well as over one

pound of marijuana and several hypodermic syringes.                The weapons,

drugs, and paraphernalia were lawfully seized.

     Defendant's reliance on the New Jersey Compassionate Use

Medical Marijuana Act (CUMMA), N.J.S.A. 24:6I-1 to –16, is also

misplaced.     CUMMA affords an affirmative defense to patients who

are properly registered under the statute and are subsequently

arrested and charged with possession of marijuana.                 See N.J.S.A.

2C:35-18(a).      The    burden   is   on     the    defendant    to    prove         the

affirmative defense by a preponderance of the evidence.                            Ibid.

The State is under no obligation to negate an exemption under

CUMMA or N.J.S.A. 2C:35-18(a).           Ibid.      CUMMA does not alter the

established search and seizure law of this State and does not

apply in this matter.

     Defendant was not, and is not, a registered qualifying patient

under   CUMMA.     Therefore,     he    was    not    authorized       to    possess

marijuana.    "We stress that this is not a situation where a person

suspected of possessing or using marijuana has proffered to a law

enforcement    officer    a   registry      identification       card       or     other

                                       13                                        A-4922-15T4
evidence that the person is a registered qualifying patient under

CUMMA."   Myers, supra, 442 N.J. Super. at 303.

     Defendant's argument that marijuana is no longer per se

contraband due to the passage of CUMMA is meritless.           "[T]he

possession, consumption, and sale of marijuana remains illegal

except in the instance of a registered qualifying patient who

obtains medical marijuana from one of the limited number             of

[medical marijuana alternative treatment centers]."      Id. at 302.

     Possession of a registry identification card under CUMMA "is

an affirmative defense, not an element of the offense."         Ibid.

(citing N.J.S.A. 2C:35-18(a)).        Therefore, "absent evidence the

person suspected of possessing or using marijuana has a registry

identification card, detection of marijuana by the sense of smell,

or by other senses, provides probable cause to believe that the

crime of unlawful possession of marijuana has been committed."

Id. at 303.   Defendant had no such registry identification card.2

     The trial court's denial of defendant's suppression motion

is supported by substantial credible evidence in the record and

in accordance with applicable legal principles.       Accordingly, we

affirm defendant's convictions for second-degree possession of a


2
   We further note that defendant was in possession of more than
one pound of marijuana. CUMMA limits the amount of marijuana to
be dispensed to a registered qualifying patient to only two ounces
per month. N.J.S.A. 24:6I-10.

                                 14                           A-4922-15T4
firearm during a drug offense and third-degree possession with

intent to distribute marijuana.

                                    III.

       We next consider whether defendant's sentence was illegal or

an abuse of discretion.      The recommended sentence for the second-

degree possession of a firearm during a drug offense was a five-

year    prison   term,   subject   to   a   three-year   period   of    parole

eligibility required by the Graves Act, N.J.S.A. 2C:43-6.                   The

recommended sentence for the third-degree possession with intent

to distribute marijuana was a consecutive flat three-year prison

term.    At sentencing, the prosecutor reiterated the recommended

sentence as stated in the plea agreement.

       A sentence imposed that conforms to a defendant's plea bargain

is presumed reasonable. State v. Pillot, 115 N.J. 558, 566 (1989)

(citing State v. Sainz, 107 N.J. 283, 294 (1987)).                Unless the

appeal raises a question of law, we review a sentence imposed

pursuant to a plea bargain for an abuse of discretion.                  Sainz,

supra, 107 N.J. at 292.

       Contrary to his statement that he was sentencing defendant

"in accordance with the plea agreement[,]" the sentencing judge

did not impose the recommended sentence on count three.             Instead,

he imposed a concurrent five-year term with a three-year parole



                                    15                                 A-4922-15T4
ineligibility.      The State concedes that defendant's sentence is

illegal and violates the terms of the plea agreement.         We agree.3

       The three-year period of parole ineligibility on count three

was illegal.      A parole ineligibility period shall not exceed one-

half   of   the   prison   term   imposed.   N.J.S.A.   2C:43-6(b).     In

addition, the parole ineligibility period shall only be imposed

"where the court is clearly convinced that the aggravating factors

substantially outweigh the mitigating factors . . . ."                Ibid.

Here, the judge did not make that finding.       Instead, he found that

the aggravating factors outweighed the non-existent mitigating

factors.

       The judge also ruled that the sentence on count three would

run concurrently to count two.         That too was error.   Convictions

for possession of a firearm during a drug offense "shall be ordered

to be served consecutively to that imposed for any conviction for

a violation of any of the sections of chapter 35 . . . ."       N.J.S.A.

2C:39-4.1(d).




3
   We recognize that these errors may have resulted from the lack
of clarity of paragraph 13 of the plea form, which was compounded
by the extremely cryptic nature of the State's sentencing argument
with regard to the recommended sentence for count three, and the
mandatory consecutive sentencing requirements imposed by N.J.S.A.
2C:39-4.1(d). We further note that the sentencing judge did not
conduct the plea hearing.

                                     16                          A-4922-15T4
     Given      these    errors,   we   remand    for   the    trial    court    to

resentence defendant to a five-year prison term, subject to a

three-year period of parole ineligibility on count two, to run

consecutively to a three-year flat prison term on count three.

     Defendant also argues that the trial court failed to recognize

its ability to impose a lower sentence than recommended by the

plea agreement.          Defendant did not argue at sentencing for a

sentence    lower   than    recommended      by   the   plea    agreement.       In

particular, defendant did not argue or apply for a waiver of the

mandatory minimum sentence imposed on count two.

     Defendant further argues that the trial court could have

downgraded count two for sentencing purposes to be sentenced as a

third-degree offense pursuant to N.J.S.A. 2C:44-1(f)(1).                      This

argument was also not raised below.           Indeed, other than asking for

a six-month delayed reporting date, defendant did not argue that

any mitigating factors applied, let alone that the mitigating

factors substantially outweighed the aggravating factors.                 Nor did

defendant argue that the interests of justice required a downgrade

for sentencing purposes.

     We decline to consider these arguments raised for the first

time on appeal.         To the extent that defendant may claim that the

failure    to   present    these   arguments      resulted     from   ineffective

assistance of counsel, he can raise those arguments in a timely

                                        17                                A-4922-15T4
filed petition for post-conviction relief.            See State v. Preciose,

129 N.J. 451, 460 (1992) (recognizing the "general policy against

entertaining ineffective-assistance-of-counsel claims on direct

appeal because such claims involve allegations and evidence that

lie outside the trial record"); see also State v. McDonald, 211

N.J. 4, 30 (2012).    Defendant may also file for relief under Rule

3:21-10(b)(2) after his mandatory parole ineligibility term has

been served.    See Pressler & Verniero, Current N.J. Court Rules,

comment on R. 3:21-10(b) (citing State v. Mendel, 212 N.J. Super.

110, 113 (App. Div. 1986) (holding that "when defendant is serving

a   sentence   required   by   the   Graves    Act    he   may   not   make    an

application under R. 3:21-10(b)")).           We express no opinion as to

the likelihood of success of any such future applications.

                                     IV.

      Defendant's remaining arguments lack sufficient merit to

warrant discussion in a written opinion.             R. 2:11-3(e)(2).

      In summary, we affirm defendant's convictions, vacate the

sentence, and remand for the trial court to resentence defendant

to a five-year prison term, subject to a three-year period of

parole ineligibility on count two, to run consecutively to a flat

three-year prison term on count three in accordance with this

opinion.



                                     18                                 A-4922-15T4
    Affirmed in part, vacated and remanded in part.   We do not

retain jurisdiction.




                             19                         A-4922-15T4